Chapman, J.
As these cases come before the court upon an agreed statement of facts, the questions argued for the defendants in respect to the pleadings are immaterial, for the agreement supersedes such questions. The plaintiff’s close is part of a larger one to which the way in question was made appurtenant by the deeds under which the parties hold their respective titles. A way appurtenant to a close is appurtenant to every parcel into which the close may be divided. Underwood v. Carney, 1 Cush. 285.
The plaintiff’s close is that part of the original one to which the way leads, and is the only part in connection with which it can now be used. As the defendant has obstructed it, judgment must be rendered for the plaintiff; the damages to be nominal